DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 currently recites, “a system comprising: one or more processor; logic encoded in one or more….”. Therefore, claim is identifying the system with two components which are 1) the one or more processors and 2) the logic including in the processor. Processor in its plain meaning can be just software (See, The authoritative Dictionary of IEEE standards Terms, Seventh Edition, page 872, which define processor as “a computer program that includes the compiling, assembling, translating, and related functions for a specific programming language, for example, Cobol processor, Fortran Processor”). Furthermore, the term “logic encoded in one or more non-transitory media” is directed to software per se; please note that the logic is being claimed and not the non-transitory media.  Therefore, the both components of the 

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campagna (US 9,942,211 B1).
Shveykin et al. (US 2018/0054302 A1).
Lee et al. (US 2012/0140923 A1).
Ford et al. (US 2015/0310188 A1).
Perlman (US 9,779,269 B1).







Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435